DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement 
3. 	All entries in the information disclosure statement filed 09/22/2020 has been considered by the examiner, except for entry #6 which is a foreign office action written in foreign language, and Applicant provides no English translation of the foreign office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
video templates based on the video generating instruction, wherein the video templates comprises a first video template, and the first video template is a template adopted by a current video shown on the video playback page; determining a target template based on the video template. It is unclear which video template among the plurality of video templates the term “the video template” refers to. Therefore, claims 1, 8, 15 and their respective dependent claims are regarded as unclear and deemed indefinite.

Claim Rejections - 35 USC § 101	
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
7.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 15-20 are directed to "computer storage medium". The medium as disclosed in Applicant's specification (PG Publication 20210005223, para. 0123) is not limited to non-transitory embodiments; therefore the claims are given the broadest reasonable interpretation which covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. Since the claims covers a signal per se, the claims are subject-matter ineligible.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, new double patenting rejection based upon the disqualified reference. See MPEP 717.02 and 2154.02.

9.	Claims 1-3, 6-10, 13-17, and 20 are rejected under AIA  35 U.S.C. 102(a)(1)(2) as anticipated by Huang et al. (US Publication 2014/0337881, hereinafter Huang). 
Regarding claim 1, Huang discloses a method for generating a video, comprising: 
receiving a video generating instruction, wherein the video generating instruction is generated in response to a user operation on a video generating link on a video playback page (Huang, para. 0035, receive user’s selection of video template(s) on a video displaying interface to produce a personalized video; this disclosure corresponds to receiving video generating instruction generated in response to user clicking or selecting a template/link to generate a personalized video); 
obtaining video templates based on the video generating instruction, wherein the video templates comprises a first video template, and the first video template is a template Huang, para’s 0035-0037, receiving video templates based on user’s selection of the template(s); template #1 can be selected; the video template user interface further includes a video project/template highlight 412 and a video project/template summary 414 corresponding to the video project that is occurring.  The user 104 may click an editing video button 416 to continue processing this video project); 
	determining a target template based on the video template; and generating the video based on the target template (Huang, para’s 0035-0037, 0077, receiving video templates based on user’s selection of the template(s); template #1 can be selected as the target template based on template classification and user’s viewing behavior data).

Regarding claim 2, Huang discloses the method according to claim 1, wherein the video templates further comprises a second template (Huang, fig. 4, a second template), wherein the second template comprises one of: 
a template corresponding to a video with a click rate ranking in a top preset rank; a template similar to the first template; a template determined based on user preferences (Huang, fig’s 4 and 5, para’s 0036 and 0077, templates 1 and 2 both have highlight and/or summary; video templates may be classified and divided into a video template based on user preference such as a video template for birthday celebration; video templates may be selected based on user’s viewing behavior data).

Regarding claim 3, Huang discloses the method according to claim 2, wherein said determining a target template further comprises: 
Huang, para. 0035, a template is selected from a plurality of displayed templates).

Regarding claim 6, Huang discloses the method according to claim 1, wherein said obtaining the video templates further comprises: 
displaying an exemplary page of the first video template, wherein the exemplary page comprises a first exemplary video and a first video production option, wherein the first exemplary video corresponds to the first video template, and the first video production option corresponds to the first exemplary video (Huang, para. 0037, fig. 5, after the user enters the video producing interface, at least one keyframe 502 and an editing area 504 are displayed on the screen. The keyframe displays all keyframes allowing insertion of the personalized content in the video.  When the user clicks any one of the keyframes 502, a corresponding image may be displayed in the editing area.  The editing area displays customizable objects 506 in the keyframe, and the user may insert the personalized content in the customizable objects. The information related to the keyframe and the customizable objects may be obtained in the description file of the video template. The video producing interface further provides a preview button and a delivering button); 
displaying an edit page of the first video template in response to that the first video production option is selected (Huang, para. 0037, an editing area 504 are displayed on the screen. The keyframe 502 displays all keyframes allowing insertion of the personalized content in the video.  When the user clicks any one of the keyframes 502, a corresponding image may be displayed in the editing area 504.  The editing area displays customizable objects 506 in the keyframe 502, and the user may insert the personalized content in the customizable objects).

Regarding claim 7, Huang discloses the method according to claim 6, wherein said obtaining the video templates further comprises: 
displaying a second video template in the exemplary page, wherein the exemplary page comprises a second exemplary video and a second video production option, wherein the second exemplary video corresponds to the second template, and the second video production option corresponds to the second exemplary video; displaying an edit page of the second video template in response to that the second video production option is selected (Huang, para. 0035, template #2 can be selected from a plurality of displayed templates; para. 0037, similar to when template #1 is selected, an editing area 504 are displayed on the screen. The keyframe 502 displays all keyframes allowing insertion of the personalized content in the video.  When the user 104 clicks any one of the keyframes 502, a corresponding image may be displayed in the editing area 504.  The editing area 504 displays customizable objects 506 in the keyframe 502, and the user 104 may insert the personalized content in the customizable objects 506).

Regarding claims 8 and 15, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by the same rationale. Huang further discloses processors, memory, and computer storage medium for storing instructions (Huang, para. 0013, processors, memory, and computer storage medium).

Regarding claims 9, 10, 13, 14, 16, 17, and 20, these claims comprise limitations substantially the same as claims 2, 3, 6, and 7; therefore they are rejected by the same rationale. 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.
11.	Claims 4, 5, 11, 12, 18, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Huang, as applied to claims 2, 9, and 17 above, in view of Greene (US Patent 9,602,881), and further in view of Lin et al. (US Publication 2013/0127990, hereinafter Lin). 
Regarding claim 4, Huang discloses the method according to claim 2, further comprising: 
obtaining a template list, wherein the template list comprises template identifiers Huang, para. 0013, fig. 4, obtain a list of templates with template IDs template1, template 2, project 1);
determining whether the first template satisfies a preset condition based on the template list (Huang, para. 0013, fig. 4, selectable templates are determined to contain highlight and summary as preset condition);
 in response to that the first template satisfies the preset condition, displaying the first video template (Huang, para. 0013, fig’s 4 and 5, display selected  template 1); 
in response to that the first template does not satisfy the preset condition, displaying abnormal information (Huang, para. 0013-0014, displaying abnormal information is optional and well known in the art).
Huang does not explicitly disclose wherein the template list comprises labels indicating whether video templates are offline, and terminal models and systems for video templates.
Greene discloses labels indicating whether video templates are offline (Greene, column 17, lines 43-48, template representation indicate template is from a remote system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Greene’s features into Huang’s invention for enhancing user’s video edit experience by providing indicators showing templates’ availability.
Huang-Greene does not explicitly disclose terminal models and systems for video templates.
Lin discloses terminal models and systems for video templates (Lin, para. 0011, determine if particular device/system support video generating capability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lin’s features into Huang-Greene’s invention for enhancing user’s video edit experience by checking device/system support for video generating function.

Regarding claim 5, Huang-Greene-Lin discloses the method according to claim 4, wherein the preset condition comprises: 
the template list comprises the template identifier of the first video template (Huang, para. 0013, fig. 4, obtain a list of templates with template IDs 1, 2); 
the template list comprises a label that the first video template is not offline (Huang, fig. 4, labels template 1, template 2 indicates template are available; Greene, column 17, lines 43-48, template representation can indicate whether template is from a remote system or locally available); 
the template list comprises terminal models and systems which the first video template is adopted to (Lin, para. 0011, determine if particular device/system support video generating capability).
The motivation and obviousness arguments are the same as claim 4.

Regarding claims 11, 12, 18 and 19, these claims comprise limitations substantially the same as claims 4 and 5; therefore they are rejected by the same rationale.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.